Case 1:19-mj-00182-STV Document 1-1 Filed 08/07/19 USDC Colorado Page 1 of 7




          AFFIDAVIT IN SUPPORT OF COMPLAINT AND ARREST WARRANT

I, Andrew Cohen, a Special Agent with the Federal Bureau of Investigation (“FBI”), being duly
sworn, hereby depose and state that the following is true to the best of my information, knowledge
and belief:

                        INTRODUCTION AND AGENT BACKROUND

   1. Your Affiant is a Special Agent with the Federal Bureau of Investigation (“FBI”) and has
      been since 2014. Your Affiant is currently assigned to the Denver Division of the FBI, and
      specifically to the Southern Colorado Safe Streets Task Force. Your Affiant investigates
      drug trafficking in the normal course of his duties and is familiar with the facts of this case.

   2. As part of my duties, your Affiant investigates criminal violations relating to the violation of
      federal firearms laws and the distribution of illegal drugs. Your Affiant has participated in
      multiple narcotics investigations and has recovered heroin, methamphetamine, cocaine, and
      other illegal drugs during the course of his career.

   3. Your Affiant has participated in the debriefing of individuals involved in narcotics
      investigations involving the possession and distribution of illegal drugs. Through these and
      other investigations, and debriefings, your Affiant has become familiar with the methodology
      of illegal drug distribution.

   4. Your Affiant has received training and instruction related to illegal drugs and controlled
      substance laws. Your Affiant also works with other law enforcement Officers with decades
      of narcotics experience and your Affiant benefits from their knowledge.

                                      AFFIDAVIT PURPOSE

   5. This affidavit is submitted to support a criminal complaint and application for arrest warrant
      for and against ARISTEO ROACHO JR.

   6. Your Affiant submits that probable cause exists that on or about August 5, 2019, in the State
      and District of Colorado, the defendant, ARISTEO ROACHO JR., did knowingly and
      intentionally possess with intent to distribute 500 grams and more of a mixture and substance
      containing a detectable amount of methamphetamine, a Schedule II controlled substance, in
      violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A)(viii).

   7. Because this affidavit is submitted only to obtain a criminal complaint and arrest warrant, I
      have set forth only those facts I believe are necessary to establish probable cause for the
      above-mentioned offense in paragraph six.
   8. The facts in this affidavit come from my personal observations, my training and experience,
      and information obtained from other agents, law enforcement officials, and witnesses. This
      affidavit is intended to show merely that there is sufficient probable cause for the requested
      arrest warrant and does not set forth all of my knowledge about this matter.
Case 1:19-mj-00182-STV Document 1-1 Filed 08/07/19 USDC Colorado Page 2 of 7




  INVESTIGATION BEGINS: CONFIDENTIAL SOURCE INFORMATION RECEIVED

   9. In August of 2019, the FBI developed a confidential human source (“CHS1”) with
      substantial knowledge of the distribution of illegal narcotics, particularly methamphetamine,
      heroin, and cocaine.
   10. CHS1 was recently encountered in possession of methamphetamine, heroin, and cocaine, and
       firearms. CHS1 is a convicted felon. CHS1 has been convicted of theft, felony menacing,
       and drug related charges. Your Affiant has not included the specific court cases related to
       these charges to help protect CHS1’s identity. CHS1 is cooperating in the hopes of receiving
       consideration in relation to pending criminal charges regarding illegal drug distribution and
       firearms violations.
   11. CHS1 provided information to date that the FBI corroborated and verified. For instance,
       he/she has identified phone numbers as belonging to other drug sources of supply and those
       phone numbers link to open drug investigations.
   12. CHS1 has positively identified other drug dealers already known to the FBI and who are part
       of active drug investigations. CHS1’s information was also compared to other confidential
       source reporting and historical information provided by two separate police departments.
   13. Based on that comparison, CHS1 appears to have provided reliable information and your
       Affiant is not aware of any false information CHS1 has provided. Additionally, your Affiant
       is not aware of any vendetta or grudge that CHS1 holds against any person(s) named in this
       affidavit.
   14. Prior to CHS1’s cooperation, he/she was known by investigators to be actively involved in
       the distribution of illegal drugs, namely methamphetamine and heroin. CHS1 stated that
       he/she would sell multiple pounds of heroin over a several week period of time. Based on
       CHS1’s involvement in drug trafficking, your Affiant submits that CHS1 is familiar with
       many different types of illegal drugs, the tradecraft of large volume drug dealers, the street
       prices of illegal drugs, the identification of illegal drugs, and the types of equipment used in
       furtherance of illegal drug sales.

                         “JUNEBUG,” A/K/A ARISTEO ROACHO, JR.
   15. CHS1 stated that he/she had purchased illegal drugs, including, but not limited to heroin,
       multiple times from an individual named “Junebug.” The multiple purchases of illegal drugs
       from Junebug were not at the direction of law enforcement and spanned over a several month
       period. CHS1 was able to show investigators text messages from prior communication with
       Junebug and the information contained in those messages was consistent with what CHS1
       told law enforcement. CHS1 also stated that Junebug also sells cocaine and
       methamphetamine.
   16. CHS1 was not familiar with Junebug’s government name. Investigators, through other
       investigations, were familiar with an individual named ARISTEO ROACHO JR. (DOB:
       02/05/1992) that uses a moniker of Junebug. Within Colorado Springs Police Department
       (“CSPD”) databases, ROACHO is documented as a confirmed “2PL,” or “Poco Peros Locos”
       gang member, which is a Sureno gang set.
Case 1:19-mj-00182-STV Document 1-1 Filed 08/07/19 USDC Colorado Page 3 of 7




   17. Officers conducted logical database checks related to ROACHO and learned that ROACHO
       is a convicted felon. ROACHO’s criminal history will be discussed below in more detail.
   18. CHS1 was shown a prior booking photograph of ROACHO without any identifying
       information. CHS1 was able to positively identify Junebug.
   19. CHS1 stated that Junebug drives a grey/silver Dodge and believed it to be a pickup truck.
       Officers conducted a records check related to vehicles registered to ROACHO and learned
       ROACHO had a grey 2012 Dodge Durango bearing Colorado license plate OAQ402
       registered to him.
   20. For above-stated reasons, your Affiant considers the information provided by CHS1 to be
       reliable.

                      ROACHO ATTEMPTS TO FLEE FROM POLICE

   21. CHS1 informed investigators that Junebug would be in the vicinity of 900 E. Fillmore Ave.
       on August 5, 2019 and was suspected to have illegal drugs in his possession, specifically
       three pounds of methamphetamine.
   22. Based on that information, investigators in undercover and unmarked vehicles conducted
       static surveillance in the area of 900 E. Fillmore Ave, Colorado Springs, Colorado on August
       5, 2019. During that surveillance, investigators observed the grey Dodge Durango bearing
       Colorado license plate OAQ403, registered to ROACHO, with a registration address of 2546
       E. Uintah in Colorado Springs, Colorado. Investigators were familiar with this specific
       vehicle prior to observing the vehicle at 900 E. Fillmore Ave.
   23. Investigators observed a hispanic male in the driver’s seat that matched ROACHO’s physical
       description. Investigators also observed that there were other occupants in the vehicle.
   24. The Durango circled a parking lot in the vicinity of 900 E. Fillmore Ave. several times then
       remained parked in the lot for several minutes. The Durango ultimately departed the parking
       lot. During the time the vehicle was parked, no one got in or out of the vehicle. The
       behavior of the occupants of the vehicle was suspicious, primarily because the vehicle
       appeared to be waiting for something/somebody, or checking the area. When that event did
       not happen, the Durango departed the area. Your Affiant knows from his training and
       experience that drug dealers will often exhibit this type of behavior. Investigators followed
       the vehicle as it left the parking lot.
   25. An unmarked Police vehicle (“Police Vehicle 1”) later approached ROACHO’s Durango
       head-on at a stop sign in the area of 1st St. and Arcadia St.
   26. Police Vehicle 1 contained four CSPD Officers from the Tactical Enforcement Unit who
       were all wearing helmets and large clearly identifiable “POLICE” markings on their chests.
   27. The driver of Police Vehicle 1 had not yet activated the red and blue emergency lighting but
       made eye contact with ROACHO. The driver of Police Vehicle 1 believed ROACHO
       recognized the occupants and the vehicle as law enforcement. The driver of Police Vehicle 1
       was able to identify ROACHO based on his prior booking photo.
Case 1:19-mj-00182-STV Document 1-1 Filed 08/07/19 USDC Colorado Page 4 of 7




   28. Just as Police Vehicle 1 was pulling in front of the Durango, a second unmarked Police
       Vehicle (“Police Vehicle 2”) came from behind ROACHO with its red and blue emergency
       lighting activated.
   29. At that point, ROACHO attempted to flee and struck the front of Police Vehicle 1.
   30. Law enforcement was able to stop ROACHO and detain all vehicle occupants without injury.
   31. Police Vehicle 1 and ROACHO’s Durango suffered damages due to ROACHO’s attempt to
       flee and were not drivable.
   32. The driver of the Durango was ROACHO.

   33. The two other occupants are individuals identified as N.E and D.R.
   34. N.E. and D.R. were detained for a short period and subsequently questioned by investigators.
   35. N.E. and D.R. stated they knew nothing about drugs being sold and did not know why they
       had stopped at 900 E. Fillmore. N.E. and D.R. were not known to law enforcement prior to
       this encounter and investigators did not believe them to be involved in illegal narcotics
       distribution. N.E and D.R were released.

                            K9 ALERT ON ROACHO’S VEHICLE
   36. At approximately 8:10 p.m., CSPD K9 Officer Donovan and his K9 partner “Tank” arrived
       on scene to conduct an exterior sniff of the vehicle.
   37. K9 “Tank” is currently certified by the National Police Canine Association in the detection of
       the following scents/odors: (1) heroin; (2) methamphetamine; (3) cocaine; and, (4) MDMA
       (ecstasy).
   38. Officer Donovan advised that K9 Tank gave positive alerts for the presence of an unknown
       narcotic odor on the exterior of both the driver and passenger side doors of the vehicle.
   39. Pending the issuance of a search warrant, law enforcement officers stayed with the vehicle
       during the tow process and maintained visual control of the vehicle during the tow. The
       Randy’s Tow truck driver did have to enter the driver’s side of the vehicle, but he did not
       remove or add anything to the interior of the car, and was under close supervision by a CSPD
       Detective.
   40. The vehicle was towed to the CSPD Falcon Substation where it was secured behind a gated
       area. Visual control of the vehicle was continued.

                  SEARCH WARRANT EXECUTION ON ROACHO’S VEHICLE

   41. On August 5, 2019, law enforcement officers applied for and received a State of Colorado
       search warrant for ROACHO’s Durango.
   42. On August 5, 2019, at approximately 9:40 p.m., law enforcement officers executed the search
       warrant.
Case 1:19-mj-00182-STV Document 1-1 Filed 08/07/19 USDC Colorado Page 5 of 7




   43. Law enforcement officers recovered a pink bag on the floorboard behind the driver’s seat
       containing three separate gallon size plastic bags, each with a white crystalline substance,
       consistent with methamphetamine. Investigators also recovered two smaller baggies with a
       white power substance, consistent with cocaine. (See picture below).




                 WEIGHT AND FIELD TESTS OF METHAMPHETAMINE

   44. FBI Task Force Officer (“TFO”) Paulsen weighed the three gallon size plastic bags, and
       found the weights to be approximately 454 grams, 458 grams, and 452 grams.
   45. Your Affiant knows from training and experience that there are approximately 454 grams in
       a pound, which is a common weight for the distribution of methamphetamine.
   46. Law enforcement officers conducted field tests of suspected methamphetamine from each of
       the three bags. The tests resulted in a presumptive positive result for the presence of
       methamphetamine.
   47. Your Affiant submits that the weights of the methamphetamine is consistent with the
       information provided by CHS1 prior to observing ROACHO’s vehicle. (See paragraph 21).
   48. Based on your Affiant’s training and experience, approximately 1,364 grams of
       methamphetamine is not consistent with a typical user quantity of drugs and is indicative of
       distribution.
   49. Furthermore, the presence of another controlled substance, i.e., cocaine, and the specific
       quantity of the controlled substance (approximately 58 grams, see paragraphs 51 to 53
       below), is indicative that ROACHO possessed the methamphetamine with the intent to
       distribute it.

                         WEIGHT AND FIELD TESTS OF COCAINE

   50. TFO Paulsen weighed the two smaller baggies which contained suspected cocaine. The two
       baggies weighed approximately 29 grams each.
   51. Your Affiant knows from training and experience that there are approximately 28 grams to
       an ounce, which is a common weight for the distribution of cocaine.
Case 1:19-mj-00182-STV Document 1-1 Filed 08/07/19 USDC Colorado Page 6 of 7




   52. Law enforcement officers conducted field tests on both baggies of suspected cocaine. The
       tests resulted in a presumptive positive result for the presence of cocaine.
   53. Based on your Affiant’s training and experience, 58 grams of cocaine is not consistent with a
       typical user quantity of drugs and is indicative of distribution.
   54. Furthermore, the presence of another controlled substance, i.e., methamphetamine, and the
       specific quantity of the controlled substance (approximately 1,364 grams, see paragraphs 44
       to 48 above), is indicative that ROACHO possessed the cocaine with the intent to distribute
       it.

                       ROACHO DID NOT MAKE ANY STATEMENTS

   55. On August 5, 2019, your Affiant attempted to speak with ROACHO.
   56. ROACHO did not ask for an attorney, but he did not want to speak, and requested that law
       enforcement officers just take him to jail.
   57. ROACHO made no admissions to the possession of the methamphetamine or cocaine.

                             ROACHO IS A CONVICTED FELON

   58. Your Affiant has reviewed a criminal history for ROACHO, as it relates to his prior felony
       convictions. Your Affiant learned the following information. The information below is not
       intended to account for the entirety of ROACHO’s criminal history.
   59. In El Paso County Court Case 2012CR3550, ROACHO pled guilty to possession with intent
       to distribute a schedule II controlled substance, a Class 3 Felony, and was sentenced to four
       years of probation. A court later revoked the original probationary sentence and sentenced
       ROACHO to five years Community Corrections on April 12, 2014.

                                         CONCLUSION

   60. Based on the aforementioned information, your Affiant submits that probable cause exists
       that on or about August 5, 2019, in the State and District of Colorado, the defendant,
       ARISTEO ROACHO JR., did knowingly and intentionally possess with intent to distribute
       500 grams and more of a mixture and substance containing a detectable amount of
       methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States
       Code, Sections 841(a)(1) and (b)(1)(A)(viii).

   61. As such, your Affiant respectfully requests that the Court issue a criminal complaint and a
       corresponding arrest warrant for and against Aristeo ROACHO, Jr.

I, Andrew Cohen, Special Agent with the Federal Bureau of Investigation (“FBI”), being duly
sworn, hereby depose and state that the above-mentioned information is true to the best of my
information, knowledge and belief.
                                                           /s/ Andrew Cohen
                                                           Andrew Cohen
                                                           Special Agent
                                                           Federal Bureau of Investigations
Case 1:19-mj-00182-STV Document 1-1 Filed 08/07/19 USDC Colorado Page 7 of 7




Affidavit reviewed and submitted by Jason St. Julien, Assistant United States Attorney.
                                        UI
Sworn to and subscribed before me this_______day of August, 2019.



                            __________________________________________

                            United States Magistrate Judge
                            District of Colorado
